--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDED & RESTAED


EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
September 9, 2010 is made by and between Rexahn Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Chang Ho Ahn (the “Executive”).


W I T N E S S E T H :


WHEREAS, the Company desires to employ the Executive pursuant to the terms and
conditions contained in this Agreement; and


WHEREAS, the Executive desires to accept such employment pursuant to the terms
and conditions contained in this Agreement;


NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements hereinafter contained, the parties hereto agree as follows:


1.              Term.  The Executive’s employment under this Agreement shall
commence on the date first written above, and unless sooner terminated pursuant
to Section 7 below, shall continue through the third anniversary of such date
(hereinafter, such period of employment is referred to as the “Term”) and
thereafter shall be automatically renewed each year for a period of one year
until terminated,


2.              Title.  During the Term, the Executive will serve as the Chief
Executive Officer of the Company.


3.             Duties.  During the Term, the Executive will be responsible for
such duties and responsibilities as are consistent with his position or past
practices of the Company, or as may be assigned to him from time to time by the
Company’s Board of Directors (the “Board”).  The Executive agrees to devote his
full time, attention, skill and energy to the duties set forth herein and to the
business of the Company, and to use his best efforts to promote the success of
the Company’s business.


4.             Reporting.  During the Term, the Executive will report directly
to the Board.


5.             Location.  During the Term, the Executive shall be based in the
Company’s Rockville, Maryland offices.  However, the Executive acknowledges that
in order to effectively perform his duties, he will occasionally be required to
travel for business purposes.

 
 

--------------------------------------------------------------------------------

 

6.             Compensation.


(a)            Base Salary.  During the Term, the Executive will receive an
annual base salary of $350,000 (the “Base Salary”), payable in accordance with
the Company’s normal payroll practices as in effect from time to time.  Such
Base Salary shall be adjusted for inflation each year as determined by the
Consumer Price Index and shall be subject to periodic review by the Compensation
Committee of the Board (the “Compensation Committee”), and may be further
increased in the sole discretion of the Compensation Committee.


(b)            Annual Cash Bonus.  During the Term, the Executive shall be
eligible to receive an annual cash bonus for each fiscal year, as determined by
the Compensation Committee in its sole discretion.  Any such bonus shall be paid
to the Executive within 60 days after the date the Compensation Committee
determines to award such bonus.  In order to receive any cash bonus payable
pursuant to this Section 6(b), the Executive must be actively employed by the
Company on the date on which such bonus is scheduled to be paid to the
Executive.


(c)            Stock Option Awards.  During the Term, the Executive shall be
eligible for awards of options to purchase shares of the Company’s common stock
(the “Stock Options”), such Stock Options to be awarded in the sole discretion
of the Compensation Committee and in accordance with the terms of the Company’s
Stock Option Plan, as such Stock Option Plan may be amended, suspended or
terminated from time to time.


(d)            Additional Bonuses on Occurrence of Certain
Events.  Periodically, and no less frequently than once per year, the
Compensation Committee will meet and determine in its discretion whether the
Executive should be entitled to receive an additional bonus in consideration of
his role in bringing about such events:


(i)             the completion by the Company of a successful  end-of-Phase 2
meeting with the Food and Drug Administration for any drug candidate;


(ii)            the completion by the Company of pivotal trials of any drug
candidate;


(iii)           the filing by the Company of a New Drug Application with the
Food and Drug Administration with respect to any drug candidate;


(iv)           the approval by the Food and Drug Administration of a New Drug
Application filed therewith by the Company with respect to any drug candidate;

 
2

--------------------------------------------------------------------------------

 

(v)            the receipt by the Company of additional equity or debt
financing; or


(vi)           the execution by the Company of an agreement that may lead to the
payment to the Company of up-front or milestone payments.


(d)            Vacation.  During the Term, the Executive shall be entitled to
vacation benefits in accordance with the Company’s vacation policy for
management and officers.


(e)            Benefits.  During the Term, and provided that the Executive
satisfies, and continues to satisfy, any plan eligibility requirements, the
Executive shall be entitled to participate in, and receive benefits under, any
retirement savings plan or welfare benefit plan made available by the Company to
similarly-situated Executives, as such plans may be in effect from time to time.


(f)             Reimbursement of Business Expenses.  The Company will reimburse
the Executive for all reasonable and properly-documented business-related
expenses incurred or paid by him in connection with the performance of his
duties hereunder.


(g)            Term Life Insurance.  The Company shall provide the Executive, at
the Company’s cost, with term life insurance coverage in an amount equal to four
times Base Salary, for which the Executive may designate the beneficiary.


(g)            Withholdings.  All payments made under this Section 6, or under
any other provision of this Agreement, shall be subject to any and all federal,
state and local taxes and other withholdings to the extent required by
applicable law.


7.              Termination of Employment.


(a)            Due to Death.  The Executive’s employment with the Company will
automatically terminate immediately upon his death.


(b)            Due to Disability.  If the Executive incurs a “Disability” (as
defined below) during the Term, then the Company, in its sole discretion, shall
be entitled to terminate the Executive’s employment immediately upon written
notice to the Executive of such decision.  For purposes of this Agreement,
“Disability” shall mean a physical or mental impairment that prevents the
Executive from performing the essential duties of his position, with or without
reasonable accommodation, for (i) a period of  90 consecutive calendar days or
(ii) an aggregate of 90 work days in any period of  six months.  The
determination of whether the Executive incurred a Disability shall be made by
the Board, in its sole discretion, after consultation with the Executive’s
physician.

 
3

--------------------------------------------------------------------------------

 

(c)            By the Company With Cause.  During the Term, the Company shall be
entitled to terminate the Executive’s employment with “Cause” (as defined below)
by providing written notice to the Executive of such decision.  No advance
notice period is required for a termination by the Company with Cause.  The
Company reserves the right to withdraw any and all duties and responsibilities
from the Executive, and to exclude the Executive from the Company’s premises,
upon delivery of such notice of termination.  For purposes of this Agreement,
“Cause” shall mean any of the following:  (i) the commission by the Executive of
an act of malfeasance, dishonesty, fraud or breach of trust against the Company
or any of its Executives, clients or suppliers; (ii) the breach by the Executive
of any of his obligations under this Agreement, or any other agreement between
the Executive and the Company; (iii) the Executive’s failure to comply with the
Company’s written policies; (iv) the Executive’s failure, neglect or refusal to
perform his duties under this Agreement, or to follow the lawful written
directions of the Board; (v) the Executive’s indictment, conviction of or plea
of guilty or no contest to, any felony or any crime involving moral turpitude;
(vi) any act or omission by the Executive involving dishonesty or fraud or that
is, or is reasonably likely to be, injurious to the financial condition or
business reputation of the Company, or that otherwise is injurious to the
Company’s Executives, clients or suppliers; or (vii) the inability of the
Executive, as a result of repeated alcohol or drug use, to perform the duties
and/or responsibilities of his position.


(d)            By the Executive Without Good Reason.  During the Term, the
Executive shall be entitled to terminate his employment with the Company by
providing the Company with at least 30 days’ advance written notice of such
decision.  The Company reserves the right to withdraw any and all duties and
responsibilities from the Executive, and to exclude the Executive from the
Company’s premises, upon delivery of such notice of termination.


(e)            By the Company Without Cause.  During the Term, the Company shall
be entitled to terminate the Executive’s employment without Cause by providing
written notice to the Executive of such decision.  No advance notice period is
required for a termination by the Company without Cause.  The Company reserves
the right to withdraw any and all duties and responsibilities from the
Executive, and to exclude the Executive from the Company’s premises, upon
delivery of such notice of termination.


(f)             By the Executive With Good Reason.


(i)             The Executive may voluntarily terminate his employment for “Good
Reason” by notifying the Company in writing, within 90 days after the initial
existence of one of the events below, that the Executive intends to terminate
his employment for Good Reason, and, if such Good Reason is not cured in
accordance with the cure provision set forth below, the Executive must actually
terminate employment no later than six months following the initial existence of
such Good Reason. “Good Reason” means the occurrence of any of the following
events:

 
4

--------------------------------------------------------------------------------

 

(A)           a material diminution in the Executive’s duties, responsibilities
or authority inconsistent with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith that is remedied by the Company after
receipt of notice thereof given by the Executive:


(B)           A change in the Executive’s reporting from solely and directly to
the Board;


(C)           a material reduction in the Executive’s Base Salary;


(D)           the Company’ requiring the Executive to be based at any office
that is more than 40 miles from the Executive’s current office in Rockville,
Maryland; or


(E)            any action or inaction by either of the Company that constitutes
a material breach of the terms and provisions of this Agreement (and its
Exhibits).


(ii)            Anything herein to the contrary notwithstanding, the Executive’s
employment shall not be terminated for Good Reason unless he provides written
notice to the Company stating the basis of such termination and the Company fail
to cure the action or inaction that is such basis within 30 days after receipt
of such notice.


8.              Compensation Upon Termination of Employment.


(a)            Termination by Reason of Death, Disability, for Cause or by the
Executive.  Subject to Section 8(c) below, if the Executive’s employment is
terminated pursuant to Section 7(a), 7(b), 7(c) or 7(d) above, then the Company
shall pay to the Executive (or his estate, as appropriate), within 30 days of
his termination date:


(i)             the Base Salary to which he is otherwise entitled for the period
ending on the termination date, and


(ii)            the Base Salary to which he is entitled for any accrued but
unused vacation days as of the termination date.

 
5

--------------------------------------------------------------------------------

 

(b)            Other Termination.  If the Executive’s employment is terminated
pursuant to Section 7(e) or 7(f) above, but not under the circumstances
contemplated by Section 8(c) below, then the Company shall pay to the Executive,
within 30 days of his termination date (but in all cases subject to Section 8(d)
below and not before the applicable general release becoming effective in
accordance with its terms), the following amounts:


(i)             the Base Salary to which he is otherwise entitled for the period
ending on the termination date;


(ii)            the Base Salary to which he is entitled for any accrued but
unused vacation days as of the termination date; and


(iii)           an amount equal to his then current Base Salary for the period
beginning on the termination date ending upon the last day of the Term.


(c)            Change of Control.


(i)             If the Executive’s employment is terminated by the Company
without Cause (and not as a result of death or a Disability) and such
termination date falls within the one-year period immediately following a
“Change of Control” (as defined in the Company’s Stock Option Plan as in effect
on the date hereof) (a “Change in Control Termination”), then the Company shall
pay to the Executive, within 30 days of his termination date (but in all cases
subject to Section 8(d) below and not before the applicable general release
becoming effective in accordance with its terms), the following amounts:


(A)           the Base Salary to which he is otherwise entitled for the period
ending on the termination date;


(B)           the Base Salary to which he is entitled for any accrued but unused
vacation days as of the termination date;


(C)           the greater of (1) an amount equal to twice his then current
annual Base Salary and (2) an amount equal to his then current Base Salary for
the period beginning on the termination date ending upon the last day of the
Term;


(D)           an amount equal to a pro-rata portion of the bonus to which the
Executive otherwise might have been entitled pursuant to Section 6(b) above,
assuming for such purposes that the Executive would have received a bonus for
that fiscal year equal to one-half of his then current Base Salary (e.g., if
one-third of the fiscal year elapsed prior to the termination date, then the
Executive would receive a bonus equal to one-third of one-half of his Base
Salary); and

 
6

--------------------------------------------------------------------------------

 

(E)            cash payment to offset (on an after-tax basis) any incremental
additional state and federal income tax that the Executive pays as a result of
Section 8(c)(i)(C) and Section 8(c)(i)(D) (accelerating payment to the year of
separation) subjecting him to a higher marginal tax rate bracket in the year of
payment, as calculated by the Company in its discretion.


(ii)            Following a Change in Control Termination, the Company also
shall provide the Executive with continued coverage under the Company’s health
insurance plan for a period of 18 months following his termination date,
provided that the Executive makes a timely election to continue such coverage
under the federal law known as “COBRA” (such continued coverage to run
concurrently with the Company’s obligations under COBRA and any other similar
state law).


(iii)           [RESERVED]


(iv)           Immediately prior to a Change in Control, all options, restricted
stock and other equity-based awards granted to the Executive by the Company and
held by him immediately prior to such a Change in Control shall become
immediately and fully vested and, in the case of stock options, shall remain
exercisable for their respective original terms.


(d)            Release Required; Certain Limitations on the Company’s
Obligations Hereunder.  The obligations of the Company to the Executive under
this Section 8 shall be subject to the Executive’s execution of a customary
general release in favor of the Company, in the form of Exhibit A hereto or in
such other form reasonably satisfactory to the Company.  Other than as expressly
set forth in this Section, the Company shall have no payment or other
obligations to the Executive following a termination of his employment by the
Company.


9.             Confidential Information.


(a)            Non-Use and Non-Disclosure of Confidential Information.  The
Executive acknowledges that, during the course of his employment with the
Company, he will have access to information about the Company and/or its
subsidiaries and their clients and suppliers, that is confidential and/or
proprietary in nature, and that belongs to the Company and/or its
subsidiaries.  As such, at all times, both during the Term and thereafter, the
Executive will hold in the strictest confidence, and not use or attempt to use
except for the benefit of the Company and/or its subsidiaries, and not disclose
to any other person or entity (without the prior written authorization of the
Board) any “Confidential Information” (as defined below).  Notwithstanding
anything contained in this Section 9, the Executive will be permitted to
disclose any Confidential Information to the extent required by validly-issued
legal process or court order, provided that the Executive notifies the Company
and/or its subsidiaries immediately of any such legal process or court order in
an effort to allow the Company and/or its subsidiaries to challenge such legal
process or court order, if the Company and/or its subsidiaries so elects, prior
to the Executive’s disclosure of any Confidential Information.

 
7

--------------------------------------------------------------------------------

 

(b)            No Breach.  The Executive represents and warrants that he has not
and will not make unauthorized disclosure to the Company of any confidential
information or trade secrets of any third party or otherwise breach any
obligation of confidentiality to any third party.


(c)            Definition of “Confidential Information”.  For purposes of this
Agreement, “Confidential Information” means any confidential or proprietary
information that belongs to the Company and/or its subsidiaries, or any of their
clients or suppliers, including without limitation, technical data, market data,
trade secrets, trademarks, service marks, copyrights, other intellectual
property, know-how, research, business plans, product information, projects,
services, client lists and information, client preferences, client transactions,
supplier lists and information, supplier rates, software, hardware, technology,
inventions, developments, processes, formulas, designs, drawings, marketing
methods and strategies, pricing strategies, sales methods, financial
information, revenue figures, account information, credit information, financing
arrangements and other information disclosed to the Executive by the Company
and/or its subsidiaries in confidence, directly or indirectly, and whether in
writing, orally or by electronic records, drawings, pictures or inspection of
tangible property.  “Confidential Information” does not include any of the
foregoing information that has entered the public domain other than by a breach
of this Agreement.


10.           Return of Company Property.  Upon the termination of the
Executive’s employment with the Company (whether upon the expiration of the Term
or thereafter), or at any time during such employment upon request by the Board,
the Executive will promptly deliver to the Board (or its representative) and not
keep in his possession, recreate or deliver to any other person or entity, any
and all property that belongs to the Company and/or its subsidiaries, or that
belongs to any other third party and is in the Executive’s possession as a
result of his employment with the Company, including without limitation,
computer hardware and software, pagers, PDA’s, Blackberries, cell phones, other
electronic equipment, records, data, client lists and information, supplier
lists and information, notes, reports, correspondence, financial information,
account information, product information, files, electronically-stored
information and other documents and information, including any and all copies of
the foregoing.

 
8

--------------------------------------------------------------------------------

 

11.           Intellectual Property.


(a)            Prior Inventions.  The Executive hereby acknowledges and agrees
that he has made no invention, original work of authorship, development,
improvement, and trade secret prior to the commencement of his employment with
the Company, that belong solely to the Executive or belong to the Executive
jointly with others (subject to the restriction in Section 9(b))(collectively
referred to as “Prior Inventions”)), that relate in any way to any of the
Company’s and/or its subsidiaries’ actual or proposed businesses, products,
services or research and development, and that are not assigned to the Company
and/or its subsidiaries herein).  If in the course of the Executive’s employment
with the Company (whether during the Term or thereafter), he incorporates into
any Company’s or its subsidiaries’ products, processes, services or machines, a
Prior Invention owned by the Executive or in which he has an interest, then the
Company is hereby granted and shall have a non-exclusive, royalty-free,
irrevocable, perpetual, worldwide license (with the right to sublicense) to
make, have made, copy, modify, make derivative works of, use, sell and otherwise
distribute such Prior Invention as part of, or in connection with, such product,
process, service or machine.


(b)            Assignment of Inventions.  The Executive will promptly make full
written disclosure to the Board, will hold in trust for the sole right and
benefit of the Company, and hereby assigns to the Company or its designee, all
his right, title and interest throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registerable  under
copyright or similar laws, that he may solely or jointly conceive or develop or
reduce to practice, or cause to be developed or reduced to practice, during his
employment with the Company (whether during the Term or thereafter) that (i)
relate at the time of conception, development or reduction to practice to the
actual or demonstrably proposed business or research and development activities
of the Company and/or its subsidiaries, (ii) result from or relate to any work
performed for the Company and/or its subsidiaries, whether or not during normal
business hours or (iii) are developed through the use of Confidential
Information (collectively referred to as “Inventions”).  The Executive further
acknowledges that all Inventions that are made by him (solely or jointly with
others) within the scope of and during the period of his employment with the
Company and/or its subsidiaries (whether during the Term or thereafter) are
“works made for hire” (to the greatest extent permitted by applicable law) and
are compensated by his salary, unless regulated otherwise by law.


(c)            Maintenance of Invention Records.  The Executive will keep and
maintain adequate and current written records of all Inventions made by him
(solely or jointly with others) during his employment with the Company and/or
its subsidiaries (whether during the Term or thereafter).  The records may be in
the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks or any similar format.  The records will be
available to and remain the sole property of the Company and its subsidiaries at
all times.  The Executive will not remove such records from the Company’s or its
subsidiaries’ business premises except as expressly permitted by Company policy
that may, from time to time, be revised at the sole discretion of the Company.

 
9

--------------------------------------------------------------------------------

 

(d)            Further Assistance.  The Executive will assist the Company or its
designee, at the Company’s expense, in every way to secure the Company’s rights
in any Inventions and any copyrights, patents, trademarks, trade secrets, moral
rights or other intellectual property rights relating thereto in any and all
countries, including without limitation, the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, records and all other
instruments that the Company shall deem necessary in order to apply for, obtain,
maintain and transfer such rights and in order to assign and convey to the
Company, its successors, assigns and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents,
trademarks, trade secrets, moral rights or other intellectual property rights
relating thereto.  The Executive acknowledges that his obligation to execute, or
cause to be executed, when it is in his power to do so, any such instrument or
papers shall continue after the termination of his employment with the Company
until the expiration of the last such intellectual property right in any
country.  If the Company is unable, because of the Executive’s mental or
physical incapacity or unavailability for any other reason, to secure his
signature to apply for or to pursue any application for any patents or copyright
registrations covering Inventions assigned to the Company above, then the
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as his agent and attorney in fact, to act for and
in his behalf and stead to execute and file any such applications and to do all
other lawfully-permitted acts to further the application for, prosecution,
issuance, maintenance or transfer of letters patent or copyright registrations
thereon with the same legal force and effect as if originally executed by the
Executive.  The Executive hereby waives and irrevocably quitclaims to the
Company and/or its subsidiaries any and all claims, of any nature whatsoever,
that he now or hereafter has for infringement of any and all Inventions assigned
to the Company and/or its subsidiaries.


12.           No Prior Restrictions.  The Executive represents and warrants that
his employment with the Company will not violate, or cause him to be in breach
of, any obligation or covenant made to any former employer or other third party,
and that during the course of his employment with the Company (whether during
the Term or thereafter), he will not take any action that would violate or
breach any legal obligation that he may have to any former employer or other
third party.


13.           No Interference with Executives and Customers.  The Executive
agrees that, during the Executive’s employment with the Company and for a period
of  12 months immediately thereafter, the Executive will not, directly or
indirectly through another entity, for himself or any other person or entity,
(i) induce or solicit, or attempt to induce or solicit, any Executive or
independent contractor of the Company or its subsidiaries (or any individual who
was employed or engaged by the Company or its subsidiaries during the one-year
period immediately before the termination of the Executive’s employment) to
leave the employment of, or to cease his or her contracting relationship with,
the Company or its subsidiaries, (ii) interfere in any way with the employment
relationship between the Company or its subsidiaries or their Executives and
independent contractors, (iii) hire or engage any Executive or independent
contractor of the Company or its subsidiaries (or any individual who was
employed or engaged by the Company or its subsidiaries during the one-year
period immediately before the termination of the Executive’s employment) or (iv)
induce or attempt to induce any customer, supplier, licensee or other business
relation of the Company or its subsidiaries to cease doing business with the
Company or its subsidiaries, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company or its subsidiaries.

 
10

--------------------------------------------------------------------------------

 

14.           Non-Disparagement.  Both during and after the Executive’s
employment with the Company, the Executive will not disparage, portray in a
negative light, or take any action that would be harmful to, or lead to
unfavorable publicity for, the Company or any of its current or former clients,
suppliers, officers, directors, Executives, agents, consultants, contractors,
owners, parents, subsidiaries or divisions, whether in public or private,
including without limitation, in any and all interviews, oral statements,
written materials, electronically-displayed materials and materials or
information displayed on Internet-related sites.


15.           Equitable Relief.  The Executive acknowledges that the remedy at
law for his breach of Sections 9, 10, 11, 13 and 14 above will be inadequate,
and that the damages flowing from such breach will not be readily susceptible to
being measured in monetary terms.  Accordingly, upon a violation of any part of
such sections, the Company shall be entitled to immediate injunctive relief (or
other equitable relief) and may obtain a temporary order restraining any further
violation.  No bond or other security shall be required in obtaining such
equitable relief, and the Executive hereby consents to the issuance of such
equitable relief.  Nothing in this Section 15 shall be deemed to limit the
Company’s remedies at law or in equity for any breach by the Executive of any of
the parts of Sections 9, 10, 11, 13 and 14 above which may be pursued or availed
of by the Company.


16.           Judicial Modification.  The Executive acknowledges that it is the
intent of the parties hereto that the restrictions contained or referenced in
Sections 9, 10, 11, 13 and 14 above be enforced to the fullest extent
permissible under the laws of each jurisdiction in which enforcement is
sought.  If any of the restrictions contained or referenced in such Sections is
for any reason held by an arbitrator or court to be excessively broad as to
duration, activity, geographical scope or subject, then such restriction shall
be construed, judicially modified or “blue penciled” in such jurisdiction so as
to thereafter be limited or reduced to the extent required to be enforceable in
such jurisdiction under applicable law.

 
11

--------------------------------------------------------------------------------

 

17.           Arbitration.  Other than actions seeking injunctive relief to
enforce the provisions of Sections 9, 10, 11, 13 and 14 above (which actions may
be brought by the Company in a court of appropriate jurisdiction), any dispute
or controversy between the parties hereto, whether during the Term or
thereafter, including without limitation, matters relating to this Agreement,
the Executive’s employment with the Company and the cessation thereof, and all
matters arising under any federal, state or local statute, rule or regulation or
principle of contract law or common law, including but not limited to any and
all medical leave statutes, wage-payment statutes, employment discrimination
statutes and any other equivalent federal, state or local statute, shall be
settled by arbitration administered by the American Arbitration Association
(“AAA”) in Washington, D.C. pursuant to the AAA’s National Rules for the
Resolution of Employment Disputes (or their equivalent), which arbitration shall
be confidential, final and binding to the fullest extent permitted by law.  Each
party hereto shall be responsible for paying one-half of the cost of the
arbitration (including the cost of the arbitrator), and all of the cost of its
own attorneys’ fees and costs, incurred under this Section 18, unless otherwise
apportioned by the arbitrator in accordance with applicable law.


18.           Notices.  All notices and other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered and received by the other party, or when sent by recognized
overnight courier to the following addresses:


If to the Company:


15245 Shady Grove Road
Suite 455
Rockville, Maryland 20850
Attention:  Secretary


If to the Executive:


at the Executive’s home address
as reflected on the Company’s records

 
12

--------------------------------------------------------------------------------

 

or to such other address as either party hereto will have furnished to the other
in writing in accordance with this Section 18, except that such notice of change
of address shall be effective only upon receipt.


19.           Severability.  In the event that any of the provisions of this
Agreement, or the application of any such provisions to the Executive or the
Company with respect to obligations hereunder, is held to be unlawful or
unenforceable by any court or arbitrator, the remaining portions of this
Agreement shall remain in full force and effect and shall not be invalidated or
impaired in any manner.


20.           Waiver.  No waiver by any party hereto of the breach of any term
or covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of any other term or covenant
contained in this Agreement.


21.           Entire Agreement.  This Agreement amends and restates in entirety
the prior employment agreement between the Executive and the Company.  This
Agreement contains the entire agreement between the Executive and the Company
with respect to the subject matter of this Agreement, and supersedes any and all
prior agreements and understandings, oral or written, between the Executive and
the Company with respect to the subject matter of this Agreement, including
without limitation that certain Employment Agreement dated as of August 10, 2009
between the Company and the Executive.


22.           Amendments.  This Agreement may be amended only by an agreement in
writing signed by the Executive and an authorized representative of the Company
(other than the Executive).


23.           Section 409A Provisions


(a)            Six-Month Wait for Key Executives Following Separation from
Service.  To the extent that any amount payable or benefit to be provided under
this Agreement or any other agreement between the parties hereto constitutes an
amount payable or benefit to be provided under a “nonqualified deferred
compensation plan” (as defined in Internal Revenue Code Section 409A (“Section
409A”)) upon a “separation from service” (as defined in Section 409A), including
any amount payable under Section 8 above, and to the extent that the Executive
is deemed to be a “specified employee” (as that term is defined in Section 409A
and pursuant to procedures established by the Company) on the “separation from
service” date, then, notwithstanding any other provision in this Agreement or
any other agreement to the contrary, such payment or benefit provision will not
be made to the Executive during the six-month period immediately following the
Executive’s “separation from service” date.  Instead, on the first day of the
seventh month following such “separation from service" date, all amounts that
otherwise would have been paid or provided to the Executive during that
six-month period, but were not paid or provided because of this Section 23(a),
will be paid or provided to the Executive at such time, with any cash payment to
be made in a single lump sum (without any interest with respect to that
six-month period).  This six-month delay will cease to be applicable if the
Executive “separates from service” due to death or if the Executive dies before
the six-month period has elapsed.

 
13

--------------------------------------------------------------------------------

 

(b)            Section 409A Compliance.  While the Company does not guarantee
any particular tax treatment, this Agreement is intended to comply with the
requirements of Section 409A and the regulations thereunder, including those
requirements that delineate when compensation is exempt from Section 409A, and
shall be limited, construed and interpreted in accordance with such intent.


24.           Successors and Assigns.  Because the Executive’s obligations under
this Agreement are personal in nature, the Executive’s obligations may only be
performed by the Executive and may not be assigned by him.  This Agreement is
also binding upon the Executive’s successors, heirs, executors, administrators
and other legal representatives, and shall inure to the benefit of the Company
and its subsidiaries, successors and assigns.


25.           Consultation with Counsel.  The Executive acknowledges that he has
had a full and complete opportunity to consult with counsel of his own choosing
concerning the terms, enforceability and implications of this Agreement.


26.           No Other Representations.  The Executive acknowledges that the
Company has made no representations or warranties to the Executive concerning
the terms, enforceability or implications of this Agreement other than as
reflected in this Agreement.


27.           Headings.  The titles and headings of sections and subsections
contained in this Agreement are included solely for convenience of reference and
will not control the meaning or interpretation of any of the provisions of this
Agreement.


28.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, and
such counterparts shall together constitute but one agreement.


29.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Maryland, without giving effect to
its conflict of laws principles.


[Signature page follows]

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


REXAHN PHARMACEUTICALS, INC.
 
CHANG HO AHN
                By:  /s/ TAE HEUM JEONG  
/s/ CHANG HO AHN
  Name: 
Tae Heum Jeong
 
Signature
  Title:
Senior Vice President, Chief
     
Financial Officer & Secretary
   





[Signature page to Employment Agreement]

 
15

--------------------------------------------------------------------------------

 

EXHIBIT A


RELEASE


(a)            In consideration of the payments and benefits set forth in
Section 8 of the Employment Agreement, except for the rights expressly provided
herein, the Executive for himself, his heirs, administrators, representatives,
executors, successors and assigns (collectively “Releasors”) does hereby
irrevocably and unconditionally release, acquit and forever discharge the
Company, its subsidiaries and their respective current and former officers,
directors, employees, representatives, agents, attorneys, shareholders, in their
official capacities (collectively, “Releasees”), and each of them from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, remedies, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs)
of any nature whatsoever arising out of or relating to his employment
relationship, or the termination of that relationship, with the Company and its
subsidiaries, known or unknown, whether in law or equity and whether arising
under federal, state or local law including, without limitation, any such claim
under the Corporate and Criminal Fraud Accountability Act of 2002, also known as
the Sarbanes Oxley Act; any claim for discrimination based upon race, color,
ethnicity, sex, age (including under the Age Discrimination in Employment Act of
1967 (the “ADEA”) and the Older Workers Benefit Protection Act of 1990),
national origin, religion, disability, retaliation or any other unlawful
criterion or circumstance, the New York State Human Rights Law; and any other
federal, state or local laws, rules or regulations, whether equal employment
opportunity laws, rules or regulations or otherwise, which the Executive and the
other Releasors had, now have or may have in the future against each or any of
the Company, or any other Releasees from the beginning of the world until the
date the Executive signed this Agreement (the “Execution Date”) relating to the
Executive’s employment with the Company and its subsidiaries.  Anything herein
to the contrary notwithstanding, nothing herein shall release the Company or any
other Releasees from any claims or damages based on: (i) any right or claim that
arises after the Execution Date, (ii) any right, including a right to a payment
or benefit, the Executive may have under this Agreement or for accrued or vested
benefits and stock based awards pursuant to the terms and conditions of the
applicable plan document, (iii) the Executive’s eligibility for indemnification,
in accordance with applicable laws or the certificate of incorporation or
by-laws of the Company, or under any applicable insurance policy, with respect
to any liability the Executive incurs or has incurred as a director, officer or
employee of the Company and its subsidiaries or (iv) any right the Executive may
have to obtain contribution as permitted by law in the event of entry of
judgment against him as a result of any act or failure to act for which he and
the Company or any other Releasee are jointly liable.

 
Exhibit A - Page 1

--------------------------------------------------------------------------------

 

(b)            The Executive acknowledges that: (i) this entire Agreement is
written in a manner calculated to be understood by him; (ii) he has been advised
to consult, and has consulted with, an attorney before executing this Agreement;
(iii) he was given a period of twenty-one (21) days within which to consider
this Agreement; and (iv) to the extent he executes this Agreement before the
expiration of the twenty-one-day period, he does so knowingly and voluntarily
and only after consulting his attorney.  The Executive shall have the right to
cancel and revoke this Agreement during a period of seven days following the
Execution Date, and this Agreement shall not become effective, and no money
shall be paid hereunder prior to the expiration of such seven-day period (the
“Revocation Date”).  The seven-day period of revocation shall commence upon the
Execution Date.  In order to revoke this Agreement, the Executive shall deliver
to the Company’s Secretary, prior to the expiration of said seven-day period, a
written notice of revocation.  Upon such revocation, this Agreement shall be
null and void and of no further force or effect on either party.


(c)            The Executive acknowledges and agrees that the consideration
provided to him exceeds anything to which he is otherwise entitled and that he
is owed no wages, commissions, bonuses, finder’s fees, equity or incentive
awards, severance pay, vacation pay or any other compensation or vested benefits
or payments or remuneration of any kind or nature other than as specifically
provided for in this Agreement.  If the Executive should hereafter make any
claim or demand or commence or threaten to commence any action, claim or
proceeding against the Company or any other Releasees with respect to any cause,
matter or thing which is the subject of the Executive’s release hereunder, this
Agreement may be raised as a complete bar to any such action, claim or
proceeding, and the Company or any other Releasees, as applicable may recover
from the Executive all costs incurred in connection with such action, claim or
proceeding, including attorneys’ fees.


(d)            The Executive represents and agrees that he has not filed any
lawsuits against any of the Company or any other Releasees, or filed or caused
to be filed any charges or complaints against the Company or any other Releasees
with any municipal, state or federal agency charged with the enforcement of any
law.  Pursuant to and as a part of the Executive’s release and discharge of the
Company or any other Releasees, as set forth herein, the Executive agrees to the
fullest extent permitted by law, not to sue or file a charge, complaint,
grievance or demand for arbitration against the Company, the Affiliated Entities
or any other Releasees in any forum with respect to any matter which is the
subject of the Executive’s release hereunder.
 
 
Exhibit A - Page 2

--------------------------------------------------------------------------------

 
 
(e)            The Company, on behalf of itself and the other Releasees, also
agrees that, subject to this Agreement becoming effective, they hereby
irrevocably and unconditionally release, acquit and forever discharge the
Executive from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, remedies, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs) of any nature whatsoever, known or
unknown, whether in law or equity and whether arising under federal, state or
local law that any Releasee had, now has, or may have in the future against the
Executive and the other Releasors from the beginning of the world until the
Execution Date arising out of or relating to the Executive’s employment
relationship or the termination of that relationship with the Company and/or its
subsidiaries, except that this paragraph shall not apply to: (i) any act that
constitutes a criminal act under any Federal, state or local law committed or
perpetuated by the Executive during the course of the Executive’s employment
with the Company or its affiliates or thereafter prior to the Execution Date
(including any criminal act of fraud, misappropriation of funds or embezzlement
or any other criminal action); (ii) any act of fraud or theft committed by the
Executive in connection with his employment with the Company or thereafter prior
to the Execution Date; or (iii) the Executive’s obligations under this
Agreement.
 
 
Exhibit A - Page 3

--------------------------------------------------------------------------------